Citation Nr: 1622266	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for status post left testicle removal.

2.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to status post left testicle removal and/or service-connected disorders.  


REPRESENTATION

Veteran represented by:	Oliver Jahizi, attorney


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had service in the United States Army from April 1983 to June 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Los Angeles, California RO otherwise has jurisdiction of the claims folder.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in March 2016.  A transcript of this hearing is of record. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.
 

FINDING OF FACT

The Veteran's status post left testicle removal was not incurred during or as a result of any event or occurrence during service.


CONCLUSION OF LAW

The criteria for a grant of service connection for status post left testicle removal are not met. 38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim. There is no issue as to providing an appropriate application form or the completeness of the application. VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim in a March 2008 letter.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, to include affording him a VA examination. The examination is adequate to render a determination as to the issue on appeal. The Veteran also testified at a Board hearing, during which he received proper assistance in developing the claim. 38 C.F.R. § 3.303.

The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c). As such, the claim of entitlement to service connection is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2015).

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service treatment records show that in May 1983, the Veteran sought treatment for trauma to his testes.  The record shows an enlarged, tender right epididymis with no hernia.  The Veteran was given medication and scrotal support.  A follow-up note four days subsequent to the injury showed the Veteran's condition "significantly improved."  A January 1984 treatment record shows that an examination of the genitalia reveals the right testicle at the inferior pole.  There was a palpable mass which was nontender and did not translumenate.  There was no hernia and the remainder of the examination was within normal limits.  Although the Veteran's separation examination is not of record, the remainder of his service treatment records contains no complaints or treatment for a disorder of his testicles.  

Post-service treatment records show the Veteran underwent a left orchiectomy in 2000. 

In a February 2005 treatment record, an endocrinologist noted that the Veteran had a history of left inguinal hernia repair and removal of the left testicle.  A physical examination showed a normal right testicle.  

The Veteran underwent a VA examination in June 2011.  He reported that he sustained trauma to his right testicle during service.  A physical examination of the penis and testicles was normal.  The examiner opined that the "right epididymis was not involved in process of left orchiectomy, thus not related to military service and no medical records found otherwise."

Another VA examination was conducted in July 2012.  The examiner noted diagnoses of hypogonadism and removal of a testicle.  Regarding history, the examiner stated that the onset of symptoms was in 2000, when the Veteran had spontaneous onset of pain in the groin diagnosed as testicular torsion and was treated with a left orchiectomy.  The Veteran attributed the pain to the 1983 service injury, which caused trauma to the scrotum.  

The examiner opined that the Veteran's status post left orchiectomy is less likely than not related to the in-service injury or event.  In support of this opinion, the examiner stated: 

"Service treatment record reviewed dated 05/09/83 notes injury while in service to right testicle. West LA VAMC Progress note dated 06/11/08 notes L orchiectomy 2000. The veteran's left orchiectomy is less likely than not related to the 1983 right testicle injury during veteran's military service. There is no pathophysiological relationship. These are two distinct conditions."

At the March 2016 Board hearing, the Veteran's attorney stated that in the 1983 rappelling accident in service, he crushed his right testicle and damaged his left testicle.  He stated that they gave him some pain medication but that he continued to experience severe swelling of the left testicle.  After discharge, he continued to experience symptoms of discomfort, difficulty with urination, difficulty having and maintaining an erection, and swelling but was unaware that he could seek healthcare through the VA and instead self-medicated with alcohol and heroin.  He further stated that in 2000, the swelling was so severe that the Veteran had his left testicle removed and was told that "the pipes leading through the scrotum into the penis were severely damaged with a great deal of scar tissue."

The Veteran testified that at the time of the initial injury, one side of the rope crushed his testicle and the other side of the rope came up between his testicle and the side of his leg, creating a rope burn.  In the subsequent days, he had swelling on the right side and discoloration of the entire area and rope burn on his scrotum.

The Veteran submitted an examination report from I.B., Ph.D., in March 2016.  Dr. B. noted that the Veteran had diagnoses of major depressive disorder and anxiety disorder.  He opined that 

"the Veteran experienced a repelling accident when a rope caught between his leg and his testicles. This resulted in the removal of a testicle. This resulted in the development of scar tissue which affected his other testicle and its subsequent removal. He developed a testosterone imbalance requiring testosterone treatment which affected his mood. He has been seriously disabled psychologically and physically. He has lived in the VA 'Dom' for eight months and has living at the US Veterans facility for the past eighteen months. He is actually homeless. He is extremely depressed and his anxiety level is extremely high.  His psychological disability is severe. He is unemployable. His disability is more likely than not a result of his military service."

The Board finds that the preponderance of the probative evidence is against the Veteran's claim.  Although he contends that his left testicle removal was a result of the in-service injury, the June 2011 and July 2012 VA examiners opined that the in-service injury and the left orchiectomy were distinct conditions with no pathophysiological relationship. 

The Board points out that evidence of a prolonged period without medical complaint and the amount of time that has elapsed since military service can be considered as evidence against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Although the Veteran contends that he experienced pain in his left testicle since service, the VA examiner noted a spontaneous onset of pain, diagnosed as testicular torsion prior to his orchiectomy in 2000.   As such, the Board must find that even if the Veteran did sustain trauma to the left testicle in 1983 in service as contended, it was not until 2000, 17 years post service that he sought treatment for left testicular pain.  The Board thus finds that this weighs against finding that his left testicle disability had its onset in service.

The Board notes that the Veteran has submitted an opinion by Dr. B. regarding his psychiatric disorder and its relationship to his orchiectomy and to the in-service injury.  The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). Greater weight may be given to one physician's opinion than another depending on factors such as the degree of expertise, reasoning employed by the physician and whether (and the extent to which) he or she reviews prior clinical records and other evidence. See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

The Board finds that Dr. B.'s opinion appears to be based solely on the Veteran's history of left testicle injury in service and continuing symptoms that is not found to be substantiated by the contemporaneous records.  Additionally, Dr. B. appears to be a mental health professional and therefore, the Board finds the reasoned opinion of the July 2012 VA examiner to be more probative based on the specialized male reproductive examination conducted.  

Additionally, the Veteran is competent to report that he injured his left testicle during service and had continuing symptoms because this requires only personal knowledge as it comes to him through the senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the July 2012 VA examiner's opinion is more persuasive and probative as to etiology. 

Under the circumstances, the Board concludes that the more probative evidence supports a finding that the Veteran's left testicle disorder is not related to service or to any incident therein. The Board thus finds that the preponderance of the evidence is against the claim and service connection for a left orchiectomy must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for status post left testicle removal is denied.
REMAND

At the March 2016 Board hearing, the Veteran argued that his service-connected back and knee disorders aggravate his depression.  See Hearing transcript, p. 4.  As the June 2011 VA examiner only discussed the Veteran's depression in the context of his orchiectomy, an addendum opinion is necessary regarding whether his service-connected back and knee disorders cause or aggravate his depression or other acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1. Collect any outstanding relevant treatment records.  All attempts to obtain records should be documented.  The Veteran should be contacted, as needed, to assist in identifying any records that may be pertinent.

2. Obtain an addendum opinion from the June 2011 VA examiner on the relationship of the Veteran's acquired psychiatric disorder, including his depression, and his service-connected knee and back disorder.  If the June 2011 VA examiner is unavailable, the requested opinion should be obtained from an equally qualified person. The entire electronic claims files must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review. If an examination is necessary, one must be provided. 

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected back and/or knee disorders caused or aggravated the Veteran's acquired psychiatric disorder.

A complete rationale should be provided for all opinions.

3. After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claim. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


